IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 EDWARD J. O'DONNELL                           :   No. 11 WAL 2021
                                               :
                                               :
              v.                               :   Petition for Allowance of Appeal from
                                               :   the Order of the Commonwealth
                                               :   Court
 ALLEGHENY COUNTY NORTH TAX                    :
 COLLECTION COMMITTEE, AND                     :
 BOROUGH OF FOX CHAPEL AND FOX                 :
 CHAPEL AREA SCHOOL DISTRICT                   :
                                               :
                                               :
 PETITION OF: BOROUGH OF FOX                   :
 CHAPEL AND FOX CHAPEL AREA                    :
 SCHOOL DISTRICT                               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2021, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner are:


      (1) Is a qui tam whistleblower payment received for initiating and substantially
          contributing to a lawsuit brought under the False Claims Act taxable under the
          Local Tax Enabling Act and Tax Reform Code of 1971?

      (2) Did the Commonwealth Court err by applying a more restrictive regulatory
          definition of compensation thereby making the taxability of remuneration
          contingent on a recipient’s employment status which is not required by the
          statutory definition?

      (3) Did the Commonwealth Court err when it applied an employer/employee
          standard to analyze the existence of an agency/principal relationship?